Citation Nr: 1549989	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969, and died in July 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Appellant testified before the undersigned at a May 2012 hearing; a transcript of that hearing is of record.

This matter was denied by the Board in a March 2013 decision, which was appealed to the Court of Appeals for Veterans Claims.  Based on the parties' agreement in a March 2014 Joint Motion for Vacatur and Remand (Joint Motion), the appeal was remanded to the Board.  In September 2014, the Board remanded this matter for further development in accordance with the Joint Motion.  As that development has been completed, this matter is again before the Board.


FINDINGS OF FACT

1.  The Veteran died in July 2008; the amended death certificate listed the cause of death as pneumonia with idiopathic pulmonary fibrosis listed as an underlying cause, and lupus listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  During his lifetime, the Veteran had not established service connection for any disability.

3.  The competent and probative evidence of record does not relate the Veteran's death to his military service, to include his presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify with regard to the Appellant's claim was satisfied prior to the RO's initial decision by way of a letter sent in July 2010.  The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The December 2012 VA opinion obtained with respect to the question of whether the Veteran's death was related to his military service was adequate, as it was based on his medical history and contained a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In May 2012, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ asked specific questions directed at identifying whether the Veteran's death was caused by a disability that was related to his military service, and also sought to identify any pertinent evidence not currently associated with the claims file.  Neither the Appellant nor her representative has identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted above, this matter was remanded by the Board in September 2014 for development consistent with the terms of the March 2014 Joint Motion.  On remand, the RO contacted Dr. Caralis and asked that he provide a clarification of his August 2012 opinion and identify/reference the specific medical literature which he believed "very significantly shows" that "significant exposure" to herbicides has resulted in respiratory disabilities in the veteran population.  See April and May 2015 Letters to Dr. Caralis.  The RO also asked the Appellant to provide this information.  See April and May 2015 and Letters to Appellant.  Dr. Caralis did not respond, and the Appellant did not provide the requested information.  The Board finds substantial compliance with the terms of the March 2014 Joint Motion and the September 2014 Board Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Appellant has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide her claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim, and she will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

It is uncontested that, as shown on the death certificate, the Veteran's death had an immediate cause of pneumonia due to or a consequence of idiopathic pulmonary fibrosis.  The Veteran's amended death certificate also lists lupus as a significant condition contributing to death, but not resulting in the underlying cause of death, making it a contributory cause.  Thus this decision turns on whether the Veteran's idiopathic pulmonary fibrosis or lupus was related to service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents (including Agent Orange), even though there is no record of such disease during service. Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Service connection may also be granted for certain enumerated chronic diseases, including lupus erythematosus, that manifest to a compensable degree within one year of the veteran's separation from service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a).  

As an initial matter, the Board notes that there is no evidence of record showing that the Veteran had pulmonary fibrosis or lupus during service, or that lupus had manifest to a compensable degree within one year of his separation from service.  The Veteran's service treatment records do not show complaints, findings or diagnoses of any lung problems, including idiopathic pulmonary fibrosis, or any treatment for lupus.  His post-service treatment records indicate that he was first diagnosed with pulmonary fibrosis in February 2007 and that he was first diagnosed with lupus in March 2007.  Additionally, the Appellant does not contend that these disorders had their onset during service or within one year of the Veteran's separation from service.  As such, service connection for pulmonary fibrosis or lupus is not warranted on a direct basis, nor is service connection for lupus warranted on a presumptive basis as a chronic disease under 3.309(a).  

The Appellant asserts that the Veteran's idiopathic pulmonary fibrosis and lupus were the proximate result of his in-service exposure to the herbicide Agent Orange.  Although the evidence of record shows that the Veteran had service on the landmass of the Republic of Vietnam during the relevant time period, and thus is presumed to have been exposed to Agent Orange, pulmonary fibrosis and lupus are not among the listed diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection can be presumptively granted.  Nevertheless, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  

Here, the most probative evidence of record shows that the Veteran's pulmonary fibrosis and lupus were not etiologically related to his presumed exposure to herbicides, or any injury or disease incurred in service.  In reaching this conclusion, the Board relies on the December 2012 VA examiner's opinion that the Veteran's pulmonary fibrosis was likely related to his connective tissue disease (lupus), and that there is no clear evidence in the medical literature for an association between Agent Orange exposure and either pulmonary fibrosis or lupus.  The examiner, a pulmonary and critical care physician, noted that his search of the medical literature returned only one entry concerning a Vietnam veteran exposed to Agent Orange who developed chronic diffuse alveolar damage including moderate interstitial fibrosis.  The examiner went on to state that a causal relationship cannot be inferred from this one case report, even if it suggests a possible association.  Additionally, the examiner noted that the Veteran had a history of smoking in his twenties and thirties, and a long history of exposure to diesel fumes while working as a trucker in the post-service period.  Thus, the VA examiner opined that the conditions that led to the Veteran's death were less likely than not etiologically related to his period of military service, including any exposure to Agent Orange.  The Board finds the VA examiner's opinion highly probative because it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In reaching its decision, the Board has also considered the August 2012 opinion of non-VA physician Dr. Caralis.  After reviewing the Veteran's medical records, Dr. Caralis opined that the Veteran's idiopathic pulmonary fibrosis was "certainly due to herbicide exposure" because the "medical literature" showed that significant exposure to herbicides causes numerous problems in a person's lungs, including idiopathic pulmonary fibrosis.  He further indicated that he had identified this type of pulmonary fibrosis in other Vietnam veterans, and that the Veteran's case was very similar to these other cases that he encountered during his career as a thoracic surgeon.    

Dr. Caralis did not offer any opinion with regard to the etiology of the Veteran's lupus.  Dr. Caralis also did not discuss the Veteran's history of smoking, post-service employment exposing him to diesel fumes or coexisting medical conditions, and thus, it appears that these salient facts were not considered.  To consider only the Veteran's herbicide exposure, and no other exposures or medical conditions, makes his opinion less probative than that of the December 2012 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that threshold considerations as to the sufficiency of a medical opinion include whether the person opining is suitably qualified and sufficiently informed); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, Dr. Caralis did not identify what "medical literature" he reviewed or relied upon in reaching his conclusion that exposure to herbicides results in idiopathic pulmonary fibrosis, and the December 2012 VA examiner noted that to the best of his knowledge, there is no such "significant literature" to support Dr. Caralis' statement.  The Board further notes that Dr. Caralis did not address the repeated findings of the National Academy of Science concluding that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for respiratory disorders, apart from cancers.  For these reasons, the Board affords the opinion of Dr. Caralis less probative value.

The Board further notes that the Appellant has submitted several copies of various Board decisions in which pulmonary fibrosis was found to be related to a veteran's presumed herbicide exposure.  She argues that based on the findings in these cases, her claim should be granted.  Previous Board decisions are not binding on the Board unless they specifically address the case of the Veteran in the current appeal.  See 38 C.F.R. § 20.1303 (2015).  Thus, these cases cannot assist the Appellant in establishing entitlement to benefits.

The only other evidence of record supporting the Appellant's claims are her own lay statements concerning her belief that the Veteran's many medical conditions were the result of his in-service exposure to the herbicide Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, the etiology of pulmonary fibrosis and lupus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In this case, the Board has determined that the findings of the VA examiner are more probative on the issues in question and outweigh the lay statements of the Appellant.  

In light of the above, the Board finds that the preponderance of the evidence is against the Appellant's claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


